This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                            NO. 33,494

 5 ROBERT VARGAS,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Jerry H. Ritter, Jr., District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   M. Anne Kelly, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Todd A. Holmes
15 Alamogordo, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
1   {1}   The State appealed from a ruling on a motion to suppress. On February 18,

2 2014, we issued a notice of proposed summary disposition in which we proposed to

3 affirm. The State has filed a response with this Court indicating that it will not be

4 filing a memorandum in opposition.

5   {2}   Accordingly, for the reasons stated in the notice of proposed summary

6 disposition, we affirm.

7   {3}   IT IS SO ORDERED.



8                                               _______________________________
9                                               M. MONICA ZAMORA, Judge

10 WE CONCUR:


11 __________________________________
12 JAMES J. WECHSLER, Judge


13 __________________________________
14 CYNTHIA A. FRY, Judge




                                            2